DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent Claims 1, 9, and 16 is Gregg and Craves as set forth in the previous action.  However, the prior art fails to teach or suggest molding a plurality of cuboctahedron cells faces using a two-piece mold, each face composed of a plurality of beams that form a substantially closed polygon substantially in a single plane to form an empty area in said plane encircled by the plurality of beams, each said face comprising joints in the single plane offset from polygon corners and attaching a sufficient number of said cuboctahedron cell voxels according to the lattice -pitch to form a cellular lattice structure by connecting said voxels together through attachment of corner-offset joints in adjacent voxels as Gregg only teaches molding a whole voxel.  
Further, there is no teaching or suggestion to modify the combination of Gregg and Craves to include molding a plurality of cuboctahedron cells faces using a two-piece mold, each face composed of a plurality of beams that form a substantially closed polygon substantially in a single plane to form an empty area in said plane encircled by the plurality of beams, each said face comprising joints in the single plane offset from polygon corners and attaching a sufficient number of said cuboctahedron cell voxels according to the lattice -pitch to form a cellular lattice structure by connecting said voxels together through attachment of corner-offset joints in adjacent voxels.  Thus, the prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        8/11/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712